LESTER, Judge,
concurring.
The purpose of this separate opinion is not only to agree with my colleagues in their expression of doubt as to the wisdom of treating differently adult children who provide a home for a needy parent based upon permanency (or lack thereof) of residence, but to express my view that the policy of the appellee is absolutely wrong in spite of Dandridge v. Williams, 397 U.S. 471, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970). This last cited authority is one of the few wherein the federal courts have not seen fit to inject themselves into the affairs of state and local governments.